Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Species A (Figures 3-6) from Species Set 1 and Species ii (stiff) from Species Set 2 in the reply filed on June 24, 2020 is acknowledged.
Claims 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


In claim 9, the terminology “suturing means” is interpreted as invoking a Section 112(f) type interpretation because of the word “means” and the function “suturing” satisfies the three prong analysis.  The equivalent structure is described in paragraph 37 of the specification as a flexible sheath, a fabric, or a knitted Dacron material.  For this reason, claim 9 will be interpreted as limited to these three structures.  In the response filed January 8, 2021, the Applicant did not comment on this interpretation, and therefore, the Applicant has acquiesced to the Section 112(f) type interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 11, and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 1-3, 9, 11, and 13, the limitation “an annular height to width ratio of 15 to 20%” of base claim 1 lacks an adequate description because it is not clear that the Applicant was in full possession of the claimed invention.  The specification does not reasonably convey with sufficient detail that the inventors had possession of the claimed invention (see MPEP 2163 (I)).  The aforementioned limitation is not adequately described with reasonable clarity such that it is clear that that the Applicant was in full possession of the claimed invention; see MPEP 2163.03 (V).  More particularly, the meaning of “annular height” is not clear because it is not adequately explained, but is appears to be a distance along the Z axis from the X-Y plane; see Figures 2b and 2c and the description thereof in paragraph 30 of the specification.  The “height” appears to be about half the distance from the lowest point of the ring to the highest point on the ring, but this is not clear from the description.  Additionally, the “width” or “commissural width” is not clearly defined in that this is not particularly pointed out.  It does not appear to mean merely the diameter of the ring; see paragraphs 22 and 30 of the specification.  Moreover, it is not clear how the “intercommissural distance”, as set forth in paragraph 29 is related to the “commissural width” because of the different language and the failure to point out the relationship of the two.  It is noted that the specification does not define what the commissures of the ring are, but commissures in the relevant art are understood to mean where the leaflet edges meet.  Therefore, the commissure width could be understood to mean the distance from one commissural region to another.  Alternatively, it could refer to the diameter across the entire ring 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained in the Section 112(a) rejection supra, the scope of the claims is not clear because the scope of the limitation “annular height to width ratio of 15 to 20%” is not understood.  More particularly, the meaning of “annular height” is not clear because it is not adequately explained, but is appears to be a distance along the Z axis from the X-Y plane.  The “height” appears to be about half the distance from the lowest point of the ring to the highest point on the ring, but this is not clear from the description.  Additionally, the “width” or “commissural width” is not clearly defined in that this is not particularly pointed out.   It is noted that the specification does not define what the commissures of the ring are, but commissures in the relevant art are understood to mean where the leaflet edges meet.  Therefore, the commissure width could be understood to mean the distance from one commissural region to another.  Alternatively, it could refer to the diameter across the entire ring where the axis runs through the commissures would be that is roughly where the X axis runs in Figure 2a.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 3, 9, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salgo et al* (NPL entitled “Effect of Annular Shape on Leaflet Curvature in Reducing Mitral Leaflet Stress”; hereafter referred to as Salgo) in view of Ryan et al (US 2002/0129820; hereafter referred to as Ryan).  *Salgo constitutes prior art against claims 3, 9, 11, and 13 that have an effective filing date of October 30, 2002, but does not constitute prior art against claims 1 and 2 because claims 1 and 2 are fully supported by provisional application 60/334780 whereas the former claims are not.  
Regarding claim 3, Salgo discloses a non-planar annuloplasty ring with an annular height to width ratio of 15% to 25% that overlaps the claimed range of 15 to 20% and discloses specific examples within the claimed range; see the abstract and the Phase 2 section on page 715.  However, Salgo fails to disclose a frame with compressible material surrounding the frame with a sheath formed about the compressible material. Ryan teaches that it was known to the art to utilize the combination of a compressible material and a sheath formed thereover; see Figures 1 and 2 and paragraph [0051]. Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to utilize both layers in the Salgo invention/device in order to better mark the ends of the device and to provide a broader surface to receive and hold sutures; see paragraph 15.
	Regarding claim 9, the suture means as claimed is the fabric sheath of Ryan.
.
Claims 3, 9, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salgo in view of Garrison et al (US 5,972,030; hereafter referred to as GN).  
Regarding claim 9, Salgo meets the claim language as explained in the previous rejection, but does not disclose the suture means as claimed.  GN (see column 14, lines 13-18) teaches that it was known to utilize cloth or fabric covering over annuloplasty rings within the art.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a fabric (suture means) covering over the frame of Salgo to hold sutures in place without sliding or tearing as taught by GN (see column 14, lines 22-26).
	Regarding claims 11 and 13, Salgo fails to teach a stiff ring used as the ring thereof.  However, Garrison teaches that the “annuloplasty rings, may be either stiff or flexible” (see column 6, line 44).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize a stiff ring to form/hold the mitral valve into more healthful configuration.
	Claims 1, 2, 9, 11, and 13 are rejected under 35 U.S.C. 103(a) as obvious over Garrison (US 5,972,030) in view of Levine et al (NPL article entitled “Three-Dimensional Echocardiographic Reconstruction of the Mitral Valve, With Implication of the Diagnosis of Mitral Valve Prolapse’’; hereafter referred to as Levine) as evidenced by “clinicalgate.com/normal-mitral-valve-anatomy-and-measurements/”.  Garrison discloses that making saddle shaped annuloplasty rings was known at the time the prima facie obvious to a PHOSITA to make the saddle shaped ring of Garrison to match a natural healthful valve shape of about 20% so as to return the valve of the individual with a prolapsed valve to a healthful condition.
	Regarding claim 1 and as previously stated, the shape of the mitral valve (i.e. the actual shape of a mitral valve) was known at the time the invention was made such that it would have been considered clearly obvious to make a saddle shaped ring of Garrison to match that actual shape of a healthy mitral valve.
	With regard to claim 9, the suture means as claimed is met by the cloth covering of Garrison that is a type of fabric; see column 14, lines 13-18.
.
	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garrison, and Levine as applied to claims 1, 2, 9, 11, and 13 above, and further in view of Ryan. Garrison teaches using a fabric or compressible material (i.e. silicone rubber or expanded polytetrafluoroethylene material) but fails to claim the combination of these materials. However, Ryan teaches that it was known to the art to utilize the combination of a compressible material and a sheath formed thereover; see Figures 1 and 2 and paragraph [0051]. Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to utilize both layers in the Salgo invention/device in order to better mark the ends of the device and to provide a broader surface to receive and hold sutures; see paragraph 15.
Response to Amendment
The declaration filed on April 26, 2021 under 37 CFR 1.131(a) is sufficient to overcome the Applicant Admitted Prior Art assertion made by the Examiner.
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. Dorosz et al (NPL) is cited to show some dimensions of normal mitral valves.  
.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774